            Case 1:20-cv-03208-JMF Document 38 Filed 07/01/20 Page 1 of 3




July 1, 2020

By ECF
The Honorable Jesse M. Furman
United States District Court
Southern District of New York

       Re:      In re Columbia University Tuition Refund Action,
                Lead Case No. 1:20-cv-3208 (JMF)

Dear Judge Furman:

       Pursuant to Rule 1.A of your Honor’s Individual Rules and Practices, Plaintiffs in the
above-referenced matter make this letter motion requesting the following relief:

       1.       Compel Defendant to participate in a Rule 26(f) Conference;
       2.       Require Defendant to participate in limited pre-motion to dismiss discovery;
       3.       Adjourn briefing deadline for Motion to Dismiss and deadline for Amended
                Complaint.

         On Friday, June 19, 2020, Defense counsel was emailed requesting a date for the following
week to have the initial conference in this matter regarding Rule 26(f), which is a prerequisite to
initiation of discovery. Defense counsel did not substantively respond aside from copying in
another attorney in her office who also did not respond. Instead, on Monday, June 22, 2020,
Defendant filed its Motion to Dismiss. On Tuesday, June 23, 2020, there was an exchange between
counsel regarding your Honor’s Order, dated June 23, 2020 (“Order”) (D.E. 37) which followed
the filing of the Motion to Dismiss. Defense counsel indicated it was their position that no Rule
26(f) conference needed to occur pursuant to that Order because the initial pretrial conference was
adjourned sine die and there was therefore no requirement that it occur until the initial pretrial
conference date was set. Plaintiffs’ counsel responded that he was not agreeable to wait until the
latest possible date for the Rule 26(f) conference (21 days before the scheduling conference) and
instead would like to get it scheduled for that week or the next. Alternatively, Plaintiffs’ counsel
requested a consultation pursuant to your Honor’s Individual Rule 2(c) for a meet-and-confer prior
to a filing pursuant to L. Civ. R. 37.2 requesting the Rule 26(f) conference, limited discovery and
adjournment of deadline to respond to the Motion to Dismiss or Amend the Complaint. That
consultation was eventually set for July 1, 2020. During the consultation, Plaintiffs’ counsel
indicated to Defense counsel as follows:

       1.      Rule 26(f) requires that “the parties must confer as soon as practicable – and in any
       event at least 21 days before a scheduling conference is to be held or a scheduling order is
       due under Rule 16(b).” Given that three lawyers for Defendant and seven lawyers for
       Plaintiffs were on the call, Plaintiffs’ counsel again inquired whether the opportunity could
       be used to accomplish the Rule 26(f) conference. Defense counsel refused.
          Case 1:20-cv-03208-JMF Document 38 Filed 07/01/20 Page 2 of 3

The Honorable Jesse M. Furman
July 1, 2020
Page 2

       2.      Plaintiffs’ counsel then substantively addressed the need for the conference to
       conduct limited discovery based upon Defendant’s Motion to Dismiss (D.E. 35) and
       Memorandum in Support (D.E. 36) (“Motion to Dismiss”). Plaintiffs submit, and
       expressed on the meet-and-confer, that while they do not agree with Defendant’s statement
       of the law relating to express and implied contracts in Defendant’s Motion to Dismiss, the
       following nevertheless appears therein and is advanced as the basis for Defendant’s Motion
       to Dismiss:

       As a matter of law, such promises may be “implied only where [the court] may
       rightfully assume that it would have been made if attention had been drawn to it . .
       . and that it is to be raised only to enforce a manifest equity, or to reach a result
       which the unequivocal acts of the parties indicate they intended to effect.” Gertler,
       107 A.D.2d at 485 (quoting Genet v. President of Del. & Hudson Canal, 136 N.Y.
       593, 609 (1893)). In the university context, this requires a plaintiff to “establish a
       clear contractual right,” Id. at 487, whereby the university “relinquished its
       authority to make its own academic judgments and to administer and allocate its
       resources” and “expressly, by contract or otherwise, obligated itself to provide” the
       specific services claimed by the plaintiff, Id. at 485. In performing this analysis,
       “the university’s academic and administrative prerogatives” are not presumed to be
       “impliedly limited by custom, or by a strained theory of contractual construction.”
       Id.; see also Maas, 94 N.Y.2d at 94.

       On a motion to dismiss, these principles require a plaintiff to allege, among other
       things, a specific provision in a particular document that gives rise to an enforceable
       promise.

                                                ***

       This same logic applies here. Reduced to its essence, Plaintiffs’ claim is that
       Columbia students have been deprived of aspects of an on-campus experience that
       were never contractually promised to them, but that are customarily associated with
       campus life.

See Defendant’s Memorandum in Support of Motion to Dismiss at 14-15, 19.

        In other words, Defendant takes the position that it never promised Plaintiffs or members
of the Class an in-person, on-campus education, and that if it did Plaintiffs have to point to “a
specific provision in a particular document” that proves that. Id. Defendant also alleges that the
fees, such as the Student Activity Fee, do not actually promise the students the activities that they
were paid for, or any activities at all. Id. at 12. Defendants argue that the students’ claims in the
Complaint simply stating what the University promised are “conclusory statements [that] do not
suffice” under the Iqbal pleading standard and that “New York law, [] requires Plaintiffs to allege
specific promises in specific documents.” Id. at 5, and 10.

                                                 2
             Case 1:20-cv-03208-JMF Document 38 Filed 07/01/20 Page 3 of 3

The Honorable Jesse M. Furman
July 1, 2020
Page 3

        Plaintiffs reject that the law of implied contract requires anything of the sort. Nonetheless,
and in an abundance of caution given the Court’s Order that Plaintiffs must amend the Complaint
by July 22, 20201, Plaintiffs are compelled to seek this limited discovery pre-amendment or pre-
opposition to the motion to dismiss since students do not have access to the:

        . . . assorted materials from which such a promise might have arisen, see ¶ 83 (“The
        terms of this contract were set forth by [Columbia] through its website, academic
        catalogs, student handbooks, marketing materials and other circulars, bulletins, and
        publications.”), the Complaint does not quote or even paraphrase a single document
        in support of Plaintiffs’ theory that the University made an enforceable promise to
        provide live, in-person instruction in a physical classroom.

See Defendant’s Memorandum in Support of Motion to Dismiss at 9.

       Defendant has necessitated this discovery in advance of the Plaintiffs’ response to the
pending Motion to Dismiss or Amendment by raising the need for the same in its own Motion to
Dismiss. In light of the foregoing, Plaintiffs request initial discovery on the issues of:

        Defendant’s website, academic catalogs, student handbooks, marketing materials
        and other circulars, bulletins, and publications for the last five (5) years, which
        would encompass the period of time for all current students, including
        undergraduates in their Senior year as of 2020 who would have reviewed the
        materials prior to their Freshman year that started four (4) years ago.

        All of these issues were raised in the meet-and-confer that occurred on July 1, 2020. That
meet-and-confer was not successful at addressing the issues herein. Therefore, Plaintiffs
respectfully request that the Court:

        1.       Compel Defendant to participate in a Rule 26(f) Conference;
        2.       Require Defendant to participate in limited pre-motion to dismiss discovery;
        3.       Adjourn July 22, 2020, deadline for Motion to Dismiss Response or in alternative
                 for the Amendment of the Complaint.

Respectfully submitted,

s/ Roy T. Willey IV, Esq.


cc: All counsel of Record (via ECF)


1
         The Order also states that Plaintiffs “will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss”

                                                        3
